Citation Nr: 0602049	
Decision Date: 01/24/06    Archive Date: 01/31/06

DOCKET NO.  03-25 024	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

What evaluation is warranted for post-traumatic stress 
disorder (PTSD) from May 31, 2002?


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The veteran served on active duty from November 1943 to 
November 1945.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a September 2002 rating decision of the 
Columbia, South Carolina Regional Office (RO) of the 
Department of Veterans Affairs (VA) which granted entitlement 
to service connection for PTSD, and assigned a 30 percent 
rating, effective from May 31, 2002.  The veteran appealed.

Following the matter being remanded by the Board in April 
2005, the RO in an October 2005 rating decision increased the 
rating to 70 percent, effective from June 3, 2005.  The 
United States Court of Appeals for Veterans Claims (Court) 
has held that a "decision awarding a higher rating, but less 
than the maximum available benefit...does not...abrogate the 
pending appeal...."  AB v. Brown, 6 Vet. App. 35, 38 (1993).  
In addition, in a December 2005 "Statement of Accredited 
Representative of Appealed Case," the representative 
essentially, on behalf of the veteran, continued his appeal 
of the ratings assigned for his PTSD.


FINDINGS OF FACT

1.  For the period from May 31, 2002, through June 2, 2005, 
the veteran's PTSD was not manifested by social and 
occupational impairment with reduced reliability and 
productivity due to such symptoms as flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.

2.  From June 3, 2005, symptoms of the veteran's PTSD are 
reasonably shown to produce total occupational and near total 
social impairment.  

CONCLUSIONS OF LAW

1.  From May 31, 2002, through June 2, 2005, a rating in 
excess of 30 percent for the veteran's PTSD was not 
warranted.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 4.2, 4.7, 4.10, 4.130, Diagnostic 
Code (Code) 9411 (2005).

2.  Resolving reasonable doubt in the veteran's favor, since 
June 3, 2005, the schedular requirements for a 100 percent 
rating for PTSD have been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 4.2, 4.7, 4.10, 
4.130, Code 9411.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran's Claims Assistance Act (VCAA), and its 
implementing regulations, address VA's duties to notify a 
claimant of information and evidence necessary to 
substantiate a claim for VA benefits, and to assist a 
claimant in obtaining such evidence.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156, 3.159, 3.326.  VA is not required to provide 
assistance to a claimant, however, if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  38 U.S.C.A. § 5103A.

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application.

Second, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  In a June 2002 letter, the RO provided the 
veteran with notice regarding such matters with regard to his 
claim for service connection with PTSD.  In light of this 
notice, under binding precedential opinion VAGCPRECOP 08-03; 
69 Fed. Reg. 25,180 (2004), VA has no duty (though additional 
notice concerning the veteran's PTSD increased rating claim 
was provided in the November 2005 supplemental statement of 
the case) under the VCAA to provide any further notice.

Third, VA has a duty to assist claimants to obtain evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  In this case, the veteran's service medical 
records are on file, and VA treatment records have been 
associated with the claims file.  All available identified 
private treatment records have been obtained, and there is no 
indication that any pertinent evidence was not received.  The 
claimant had VA mental health examinations in June 2002 and 
June 2005.  In a June 2002 letter, a July 2003 statement of 
the case (SOC), and in supplemental SOCs issued in August 
2003 and November 2005, the RO advised the veteran what 
evidence VA had received.

Additionally, to the extent that the lack of any such 
necessary notices, or any other omission, constitutes failure 
to fulfill any duty to notify and assist the veteran, the 
Board finds that error to be harmless.  Of course, an error 
is not harmless when it "reasonably affect(s) the outcome of 
the case."  ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).  In this case, however, because there is 
not a scintilla of evidence that any failure on the part of 
VA to further comply with the VCAA reasonably affects the 
outcome of this case, the Board finds that any such failure 
is harmless.  While perfection is an aspiration, the failure 
to achieve it in the administrative process, as elsewhere in 
life, does not, absent injury, require a repeat performance.  
Miles v. M/V Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 
1985).  VA's duties to notify and assist have been adequately 
fulfilled.

Disability ratings are based upon the average impairment of 
earning capacity as determined by a Schedule for Rating 
Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4.  An evaluation of the level 
of disability present also includes consideration of the 
veteran's ability to engage in ordinary activities, including 
employment, and the effect of symptoms on the functional 
abilities.  38 C.F.R. § 4.10.  Where there is a question as 
to which of two ratings shall be applied, the higher rating 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  38 
C.F.R. § 4.7.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, VA shall give the benefit 
of the doubt to the claimant.  38 U.S.C.A. § 5107.

In determining the current level of impairment, the 
disability must be considered in the context of the whole 
recorded history, including service medical records.  38 
C.F.R. § 4.2.  The United States Court of Appeals for 
Veterans Claims has held that, at the time of an initial 
rating, separate ratings can be assigned for separate periods 
of time based on the facts found, a practice known as 
"staged" ratings.  Fenderson v. West, 12 Vet. App. 119, 126 
(1999).

In this case, the veteran appealed the initial disability 
rating that the RO assigned.  He continued his appeal after 
the RO assigned a higher rating effective from a later date.  
The Board will consider the evidence for the entire period 
since the effective date of the grant of service connection, 
and will consider what ratings are warranted throughout that 
period.

The VA Rating Schedule includes a rating formula for mental 
disorders, including PTSD, see 38 C.F.R. § 4.130, which 
provides as follows:

Total occupational and social impairment, due to such 
symptoms as:  gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name is 
rated as 100 percent disabling.

Occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as:  suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships is rated as 70 percent 
disabling.

Occupational and social impairment with reduced reliability 
and productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships is rated as 50 percent disabling.

Occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as:  depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events) is rated as 30 
percent disabling.

A Global Assessment of Functioning (GAF) rating is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental-health 
illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), 
citing Diagnostic and Statistical Manual of Mental Disorders 
32 (4th ed. 1994).

In June 2002, the veteran was afforded a VA PTSD examination.  
No previous psychiatric evaluation was indicated.  He 
indicated that he had nightmares about once a week, and 
intrusive thoughts two to three times per month.  He denied 
flashbacks.  He complained of increased anxiety and worry, 
and an increased startle response.  He added that he was 
hypervigilant about four to five times a year, getting up 
with his gun to check the security of his home.  A history of 
anger management problems was noted.  The veteran reported 
that he retired in 1990 after working his entire career as a 
lineman.  

Examination showed the veteran to be alert and oriented to 
personal information and place.  Insight was adequate and 
affect was normal.  He was logical and goal oriented, and his 
speech was spontaneous and fluent.  He denied symptoms of 
depression, as well as homicidal or suicidal ideation or 
plan.  He denied symptoms of panic disorder, a generalized 
anxiety disorder, an obsessive compulsive disorder, and 
agoraphobia.  He denied hallucinations, and no delusions were 
noted.  There was no evidence of a thought disorder, 
grandiosity, odd motor behavior, or push of speech.   
Chronic, mild PTSD was diagnosed, and a GAF score of 65 was 
assigned.  The examiner opined that the veteran's PTSD 
resulted in a minimal degree of impairment in adaptation, 
interaction, social functioning, and in flexibility and 
efficiency in an occupational setting.  The examiner added 
that the veteran's overall level of disability was minimal.  

At his March 2005 video conference hearing in March 2005, the 
veteran testified that he was last afforded a VA examination 
in June 2002, and that, essentially, his PTSD disorder had 
worsened since that time.  He complained of having nightmares 
four to five times a week, that he was nervous and upset, and 
that he had intrusive thoughts and problems sleeping.  His 
wife added that his symptoms had gotten worse.  

A March 2005 VA initial geropsychiatric evaluation consult 
report shows that the veteran complained of having chronic 
nightmares and of being really nervous.  He also complained 
of trouble sleeping, survivor guilt, intrusive thoughts, and 
thrice monthly flashbacks.  Examination revealed the veteran 
to be alert and cooperative.  He was neatly dressed and 
groomed.  His affect was full, and his mood was euthymic.  
The veteran did not complain of delusions n or 
hallucinations, or of suicidal or homicidal ideation.  
Insight and judgment were described as good.  PTSD was 
diagnosed, and a GAF score of 70 was provided.  

Review of a May 2005 VA geropsychiatric care note shows 
almost identical examination findings as were reported as 
part of the March 2005 VA evaluation report.  

The veteran was afforded a VA PTSD examination on June 3, 
2005.  He complained of trouble sleeping and daily intrusive 
thoughts of his combat during World War II.  He complained of 
nightmares occurring about four times a week.  He added that 
he was hypervigilant, but denied having hallucinations.  The 
veteran added that he had survivor guilt about children who 
were killed during the war.  

Examination showed the veteran to be alert, oriented, and 
cooperative.  His thought processes were logical and goal 
directed, without evidence of looseness of associations.  He 
denied frank hallucinations and delusions.  He did complain 
of flashbacks.  His speech was slow and halting.  Memory and 
judgment were good.  He denied suicidal and homicidal 
ideation.  The diagnosis was chronic severe PTSD, and a GAF 
score of 45 was assigned.  

The examiner noted that since the veteran's 2002 VA 
examination the appellant's nightmares had increased in 
frequency and intensity.  Intrusive thoughts of combat also 
had increased in number.  The examiner added that the 
veteran's social adaptability and interactions with others 
was severely, and sometimes totally impaired, due to 
irritability, depression, and his desire to be isolated.  The 
veteran's flexibility, adaptability, and efficiency in an 
industrial environment was reported to be likely totally 
impaired due to his problems with irritability, depression, 
avoidance, and decreased concentration and memory.  He was 
noted to be able to handle his own funds and his own 
activities of daily living.  

After considering all of the evidence of record, including 
particularly the above referenced 2002 VA PTSD examination 
and 2005 VA geropsychiatric reports, the Board finds that the 
veteran's PTSD did not warrant a rating in excess of 30 
percent at any time from May 31, 2002, to June 2, 2005.  
Notably, however, the Board finds that from June 3, 2005, 
following review of the VA examination report conducted on 
that same day, a 100 rating is warranted.  

In this regard, between May 31, 2002, to June 2, 2005, the 
medical evidence of record fails to demonstrate that the 
criteria set out in 38 C.F.R. § 4.130 (Code 9411), and 
necessary for the assignment of a 50 percent (or higher) 
rating, had been met.  Of particular note, review of the June 
2002 VA PTSD examination report and the two VA 
geropsychiatric reports dated in March and May 2005 fails to 
demonstrate that the veteran's suffered from symptoms such as 
flattened affect, circumstantial, circumlocutory, or 
stereotyped speech, panic attacks, difficulty in 
understanding complex commands, impairment of memory, 
impaired judgment, or impaired abstract thinking.  Further, 
GAF scores of 65 and 70 were provided, respectively, in 2002 
and 2005.  GAF scores of 61 to 70 reflect some mild symptoms 
(e.g., depressed mood and mild insomnia) or some difficulty 
in social, occupational, or school functioning (e.g., 
occasional truancy, or theft within the household), but 
generally functioning pretty well, with some meaningful 
interpersonal relationships.  See Diagnostic and Statistical 
Manual of Mental Disorders (4th ed. 1994).

As stated, the Board finds that a rating of 100 percent from 
June 3, 2005, is warranted.  While none of the specific 
symptoms listed in the criteria for a 100 percent rating has 
been identified in this case, the Court has held that the 
specified factors listed for each incremental rating are 
examples, rather than requirements for the rating, and that 
all symptoms of a claimant's condition that affect the level 
of occupational and social impairment must be considered.  
Mauerhan v. Principi, 16 Vet. App. 436 (2002).  In this 
light, on June 3, 2005 a VA psychiatrist, after examining the 
veteran, opined that the appellant's social adaptability and 
interactions with others were at times "totally impaired."  
Further, the veteran was found to be "totally impaired" for 
an industrial environment.  The Board is also mindful that a 
GAF score of 45 was provided in the course of the June 2005 
VA examination, and GAF scores ranging between 41 to 50 
reflect serious symptoms to include an inability to keep a 
job.  The June 2005 opinion establishes, together with the 
GAF finding of 45, application of 38 C.F.R. § 4.7, and 
resolution of reasonable doubt in the veteran's favor, that 
he has psychiatric impairment due to PTSD equivalent to that 
required for a schedular 100 percent rating.  That is, as of 
June 3, 2005, the disorder is shown to cause total 
occupational and near total social impairment.  Accordingly, 
a 100 percent rating is warranted from June 3, 2005.  


ORDER

A rating in excess of 30 percent for PTSD from May 31, 2002, 
to June 2, 2005, is denied.  

From June 3, 2005, a 100 percent schedular rating is granted 
for PTSD, subject to the laws and regulations governing the 
payment of monetary awards.  



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


